          Case 4:18-cv-00500-JM Document 376 Filed 04/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


ZEST LABS, INC. formerly known as
INTELLEFLEX CORPORATION and
ECOARK HOLDINGS, INC.                                                        PLAINTIFFS

V.                                           4:18CV500 JM

WAL-MART INC. formerly known as
WAL-MART STORES INC.                                                         DEFENDANT


                              JUDGMENT ON JURY VERDICT

       This action came on for trial March 29, 2021, before the Court and a jury, the Honorable

James M. Moody Jr., United States District Judge presiding.

       The issues having been duly tried, and after deliberating thereon, the jury returned a

verdict on April 9, 2021. The jury found in favor of Plaintiffs Zest Labs, Inc. formerly known as

Intelleflex Corporation (“Zest Labs”) and Ecoark Holdings, Inc. (“Ecoark”) on the claim of

misappropriation of a trade secret against Defendant Wal-Mart Inc. formerly known as Wal-Mart

Stores Inc. (“Wal-Mart”). The jury awarded Zest Labs and Ecoark $60,000,000.00 in

compensatory damages to be paid by Wal-Mart. The jury awarded exemplary damages to Zest

Labs and Ecoark against Wal-Mart in the amount of $50,000,000.00. The jury found in favor of

Zest Labs and Ecoark on the claim of breach of the 2015 Nondisclosure Agreement. The jury

awarded Zest Labs and Ecoark $5,000,000.00 in damages to be paid by Wal-Mart. All damages

will accrue interest from this date at the rate of 0.06% per annum until the date paid.

       The jury found in favor of Zest Labs and Ecoark on Wal-Mart’s counterclaim for breach

of the 2018 Statement of Work.

       IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that Judgment be
          Case 4:18-cv-00500-JM Document 376 Filed 04/13/21 Page 2 of 2




entered in favor of Plaintiffs Zest Labs and Ecoark. The Clerk is directed to close the case.

       Dated this 13th day of April, 2021.



                                                     _________________________________
                                                     UNITED STATES DISTRICT JUDGE
